 

18

19

20

21

22

23

24

25

26

27

28

 

 

Case218cv09936€JCAS Documem 1F1|ed11/28/13 " Pagelof 20 Page 115 #1

THE LAW OFFICES OF DALE K GALIPO

Da!e K. Gali 0, Esq. SBN #144074
dalek g al§Po§yah 00. com
Melanie anew Esq SBN #254843
m arrow ga lipolziw. com

2800 Bur ank B1v<1. Su61te 310
Woodland Hills, CA 913
T: (818) 347- 3333;? F(:8168) 347 4118

'I`HE LAW OFFICES OF 'I`ORRES- SIEGRIST

David Torres~ ~Siegrist Esq SBN # #220187

d ts icloud com
25 Lake Ave Ste 300
Pasadena CA 91101
626 132 5460
F: 626 466 9234

Attomeysfor Plaz`nn`jf Arczceli Flores

UNITED STATES ]]IS'I`R!CT COURT
CENTRAL DISTRICT ()F CALIFORNIA

ARACELI FLORES, individually and
as Successor in interest to Juan Ba;riflas,

Pfaintiff,
vs.

CITY OP LOS ANGELES, a
municipality; MICHAEL MONTOYA,
an individual; CORBIN RHEAULT, an
individual; and DOES 1-10, inclusive,

Defendants.

 

 

Case No.:

2:18-cV-09936

COMPLAINT FUR DAN{AGES

1.
2
3
4.
5
6.

7.
8.

F 0111111 Amendment - Excessive Force
(§ 1 98 3)

, Foul'teenth Amendment - Int@rference

With Familial Relatic)ns (§1983)

, Municipal Liabifity-RatiHcation (42

U. S ..C § 1983)
Mupicipal Liabil1ty-~»1nadequate
Trainmg (42 U 8 C. § 1983)

. Munici;)al Liability_

Unconstitutiona] Custom, Practice, or
Policy (42 U.S.C. § 1983)

Battery - Wrongful Death

Negligence m Wrongfu1 Death

Bane Act (Ca]. C-iv. Code §52.1)

DEMAND }F`OR JURY TRIAL

_1_

COMPLA:NT FOR DAMAGES

 

 

 

 

 

16

17

18

19

20

21

22

23

27

28

 

 

 

INTRODUCTORY STATEMENT

1. This is a Civil rights officer~invoived shooting-death case in Which
Piaintiff brings survival and Wrongful death claims under state and federal law in
connection With the fatal shooting of the decedent, Juan Baril.ias, on Noveniber 30,
2017.

PARTIES

2. _At all relevant tirnes, Jnan Barilias (heteinafter, “BAR}LLAS”) Was
an individual residing in the County of Los Angeles, State of Caiit`ornia. At the
time of BARILLA’s death, BARILLAS Was married to Plaintii`f, AR_ACBLI
FLORES. BARILLAS had no children

3. Plaintiff ARACELI FLORES is and Was, at ali times pertinent hereto,
an individual residing in the County of Los Angeles, Calit`ornia, and Was at ali
relevant times BARILLAS’ legal Wife, heir-at-law, survivot, and the successor in
interest to BARILLAS as defined in Ca]it`ornia Code of Civil Procednre §§3”17.11
and 377.30. P1aintiffARACELI FLORES brings survival claims under state and
federal law in her capacity as successor in interest to BARILLAS for survival
damages and in her individual capacity on net own behalf for wainan death
damages

4. ARACEI,,I ]FI.,ORES has executed and filed the declaration under
penalty of perjury required by California Code of Civil Procedure §377.32.

5.. Defendant\ClTYOF LOS ANGBLES (“CITY”) is and Was, at all
times pertinent hereto, a municipal corporation and poiitical subdivision organized
and existing under the laws of the State of Caiifoi‘nia. CITY owns, operates,
m.anages, directs, and controls the City of Los Angeles Police Departinent
(“LAPD”). CITY is tiai)le for the nonfeasance and malfeasance of DUES 1~»10 as
to Plaintiff’s state law claims pursuant to Cal. Govt. Code § 815.2(a). (“A public
entity is liable for injury proximately caused by an act or omission of an employee
of the public entity Within the scope of his employment if the actor omission

,2"

CoMPLArNT non DAMAGES

" Case2 le-c\'}:'deese-CJC-AS Doc111111=,"11111l l115i"i"`éé'l"`1172'2'3"/"1§1""'1511§1§"" 2 ibt `2"6"""'"""`F">"é§§"ifj"#2"""""" ` `

 

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

2|

22

23

24

25

26

27

28

 

 

 

ease 2:18-cv-09936-CJC-AS Docum`éh`t""i"""`l`="iled 11/2"`8/18 Pa{§e 3 of"2o Pagé"`l"D #:3

Would, apart from this section, have given rise to a cause of action against that
employee or his personal representative.”). As to Plaintifi”s state law claims,
DOES 1~10 are liable for their nonfeasance and maifeasance pursuant to Cal. Civ.

Code § 820(a.). CITY is also liable pursuant to Cal. Govt. Code § 815.6.

6. DOES 1 through 10, inclusive, are those persons or entities Whose
used force against BARILLAS and/or who integrally participated in and/or faiied
to intervene in the use of force against BARILLAS, and Who therefore proximately
caused the injuries and damages alieged herein 'l`he true names and/or capacities
ofDefendants DOES 1 through 10, inclusive, and each of them, are presentiy
unknown to Plaintiff, who therefores sue said defendants by their fictitious names
Plaintiff will seek leave of Court to amend this Co1np1aintand state the true names
and/or capacities of such fictitioust named Defendants when the same have been
ascertained

7. At all times relevant herein, ]I)e§endant MICHAEL MONTOYA
(“MONTOYA”) Was employed as an LAPI) officer and Was acting under color of
law and in the course and scope cf his employment With the LAPD. 011
information and belief, at all times relevant herein, MONTOYA Was and is a
resident of the County ofLes Angeles.

8. At all times relevant herein, Defendant CORBIN RHEAULT
(“RHBAULT”) vvas employed as an LAPD officer and Was acting under color of
law and in the course and scope of his empioynient With the LAPD. On
information and belief, at all times relevant herein, RHEAULT Was and is a
resident ofthe County of Los Angeies.

9. Defendants, and each of them, Were the agents, employees and
servants of each other and were acting at all times Within the hill course and scope
of their agency Wi_th and employment by the CITY, With the full knowledge and
consent, either expressed or implied, of their principal and/or employer (CITY) and

each of the defendants approved or ratified the actions of the other defendants

_3_

 

CoMP.LArNT ron DAMAGES

 

 

 

 

 

10

ll

12

13

l4

15

16

17

lS.

19

20

21

22

23

24

25

26

27

28

 

 

 

ease 2‘:13-6{/-0993e-"c`§j""¢"-"Aé""""`iioéii memiFlledii/za/ia"""""F`>"age 4 of 20 Page lo #:¢i""""""

thereby making the currently named defendants herein liable for the acts an/cr
omissions of their agents, servants andfor employees
JURISI)ICTION_AND VENUE

l{l. This civil action is brought to redress alleged deprivations of the
Plaintifi’ s and the decedent’s federal constitutional rights as protected by 42
U.S.C. §§ 1983 and 1988, the Fourth and Fourteenth Arnendrnents of the United
States Constitntion, Califoinia common law, the California Constitution, and tire
Bane Act. lurisdiction is founded on 28 U.S.C. §§ 1331, 1343, and 1367. Venue
is proper in this Court under 28 U.S.C, § 1391(13~), because Defendants reside in,
and all incidents, events, and occurrences giving rise to this action occurred in
Los Angeles County, California.

l l. Plaintiff FLORES timely filed a California Tort Ciaim on l\/Iay 23,
2018. The City cf Los Angeles rejected that claim on May 29, 2013,

12. 'l`his case is related to Case No. 2: l S~CV»~OSMO“CJC»AS, Barillczs, er
al., v. Ciiy ofLos Angeles, dot al A Noticc ofRelated Cases is filed concurrently
With this Cornplaint.

FAC'I`S COMl\/ION TO ALL CAU§ES OF AC'I`ION

13. Plaintiff hereby restates and re~alleges each and every paragraph set
forth abovc, and hereby incorporates by reference said paragraphs as though fully
set forth beloW. 7

14. .`lU`AN BARILLAS Was a 37 year-old male

15. ()n Novemher 30, 2017, near or around the 12000 block ofVose Street

' in North Hollywood, CA, police officers Worl<ing for the LAP`D shot and killed

BARILLAS. MONTGYA, RHEAUlJI`5 and DOES l»lO Were among the officers
Who fired and struck BAMLAS. Multiple gunshots Were fired and BARILLAS
Was struck nine times

16. "fhe involved officers Were undercover, non»~uniformed, and in
unmarked vehicles thn they encountered BARILLAS. Before flring, Defendants

-4_

COMPLAIN'I` §OR DAMAGES

 

 

 

 

12

13

14

16

17

18

19

20

21

22

23

24

25

25

28

 

 

case""2":"1`8l‘é'\‘/"-o`"o"<§is`é"`-"r"§j CAS iiée'u`hié"rii"“i" iii'iéd"`i"i/`z§/"is iia§`é"e` oi"`éd`"' P`a§jé""lb eis ' " '

failed to giye a Warning that deadly force would be used and it ivas practicable to do
so.

17. At the time of the shots, BARILLAS Was alone, ouniurnbered by law
enforcement officers, unainied, had not threatened anyone, had not injured anyone,
and \vas neither about to commit or in the process of committing any riolent crimel
l\/loreover, at the time of the shots, BARILLAS Was complying With commands and
Was in the process of surrendering

18. BARlLLAS did not die immediately at the time of the shots and

experienced pre-»death pain and suffering as a result of the use of force against him.

z BARILLAS ultimately also suffered the loss of his life and the loss of enjoyment of
l his life as a result of the use offeree against hint FLORES suffered the loss of

BARILLAS’ love, companionship, comfort, care, assistance protectionl aileetion,
society, moral support, the enjoyment of sexual relations with BARILLAS, and his
training and guidance
FIRST CAUSE O]i` ACTION
Fourth Amendment §§cessive Force. 42 U.S.C. &1983

19. Plainti;tf hereby restates and re- alleges each and every paragraph set
forth above, and hereby incorporates by reference said paragraphs as though fully set
forth below.

20. The health Amendment to the limited States Constitntion guarantees all
persons the right to be free from excessive force by peace officers 42 U.S.C. § 1983
provides a private right of action for conduct Which violates this right 7

21. MONTOYA, RHEAULT, AND DOES 1~10 violated BARILLAS’
Fourth Arnendment right When they used excessive and unreasonable force against
him by firing multiple gunshots at BA_RILLAS ndthout Warning, When they Were
undercover and in umnarl<ed cars, and When BAMLAS Was alone, outnurnbered hy
law enforcement officers, unarmed, had not threatened anyone, had not injured

anyone, Was neither about to commit or in the process of committing any crime, and

_5_

 

CoMPtarNr ron DAMAGES

 

 

 

ll

12

13

14

16
17
lS
19
20

21

22

23

24

25

26

27

23

 

 

 

"""""éas'é"§§1a`-ei}`-`doeé`e`if;`jr;"'-}B[S""""deedinéiii1"`F""iled 11/28/18 P`a§é"e of 20"""`§5`£1§§`|0#6 "

When BARILLAS was complying With commands and in the process of
surrendering

22. Tbe use of deadly force against BA,RILLAS Was not objectively
reasonable because BARILLAS posed no immediate threat of death or serious bodily
injury to the Defendants or anyone else at the time of the shots and there were several
alternative means of apprehending BARILLAS Without using deadly force

23. MONTOYA, RHEAULT, AND DOBS l-lO are liable for the excessive
and unreasonable force used against BAIULLAS because each defendant directly
participated integrally participated and/or failed to intervene in the violation of
BARILLAS’ constitutional rights

24. As a direct and proximate result of the violation of BARILLAS’
constitutional rights, BARlLLAS experienced pre~death pain and suffering
ultimately suffered the loss of his life, and he also suffered the loss of enjoyment of
his life. FLORES therefore seeks survival damages under this claim in her capacity
as successor in interest to BARILLAS.

25, The number of shots that the undercover officer defendants fired in this
case without warning and against a person Who was unanned, outnurnbered, in the
process of complying With comnrands, and surrendering, when that person posed no
immediate threat of death or serious bodily injury to anyone, is evidence that the
individual officers acted With malice, oppression, and/or in reckless disregard of
BAR.};LLAS’ rights FLORES therefore seeks punitive damages against
MONTOYA, RHEAULT, AND DOES l~l(}.

26. - Plaintiff also seeks costs of suit, interest, and statutory attorneys’ fees
under 42 U.S.C. §1988 under this claiin.

///
///
///

_5-

 

CGMPLA]N'I` I~`OR DAMAGES

 

 

 

 

"""""`"`cféi§é"`§":"i`a`-§i}ldoséélcj cAS oocumemi 'F"`il`éd' "i`i/§s/is"""""`i`>"éi¢j`é"7of id"""i`>`§§""é""l`ii"`s§ 7` " " ` "

 

1 SECON]) CAUSE ()F ACTION
2 Fourteenth Amendment Interference with Fam_ilial Relations 42 U.S.C. §1983
3 27. Plaintiff hereby restates and resalleges each and every paragraph set

4 forth above, and hereby incorporates by reference said paragraphs as though fully set
5 forth beioW.

6 28. The Due Prooess Clause of the Fourteenth Arnendment to the United

7 States Constitution guarantees ali persons the right to he free from state actions that

3 deprive them of iife, liberty, or property in such a manner as to shock the conscience
9 including, but not limited to, unwarranted state interference With the familial

m relationship ofBARILLAS.

11 29. MONTOYA, RHEAULT., AND DOES 1~10, acting under color of state
12 iaw, vioiated FLORES’ Fourteenth Amendnient right to be free from unwarranted

13 interference With her familiai relationship With BARILLAS When they used

[‘”' excessive and unreasonable force, causing BA,R.ILLAS’ deatli.

15 30. MONTOYA, RHEAULT, AND DOES 1»10 are liable for the violation
16 of FLORES’ Fourteenth Amendrnent right because each defendant directly

w participated, integrally participated and/or failed to intervene in the use of excessive
18 or unreasonable force against BAR.!LLAS.

19 31. As a direct and proximate cause of Defendants’ couduct, FLORES

20 suffered the loss of BARILLAS’ iove, companionship comfort care, assistance,

21 protection aifection, society, moral support, the enjoyment of sexual relations With
22 BARILLAS, and his training and guidance FLDRES therefore seeks compensatory
23 damages under this claim in her individuai capacity

24 32. rI`he number of shots that the undercover officer defendants fired in this
25 case without Warning and against a person Who Was unarmed, outnurnbered, in the

25 process of complying With commands and surrendt~>ringl When that person posed no
27 immediate threat of death or serious bodily injury to auyone,'is evidence that the

23 individual officers acted With malice, oppression, and/or in reckless disregard of

,',rH

 

COMP [,,MNT FO [{ DAM.AGES

 

 

 

 

 

 

.l()

ll

12

13

14

15

17

33

20

21

22

23

24

25

26

27

28

 

 

` `é`a§é` 2 ia`l`éi}id§§se-"i";"j CAS "`i§b"c"`u"iii éiii""i"` l"`iiil `é"d` l"i"1/2a"`/"ia " "F'>'a'g`é`al "61"`26"' bags l"i") '#':'a` " ' '

BARILLAS’ rights FLORES therefore seeks punitive damages against
MONTOYA, RHEAULT, AND DOE,S 1~]_0.

33. Plaintiff also seeks costs of suit, interest, and statutory attorneys’ fees
under 42 U.S.C. §1988 under this claim.

'I"HIIRI) CAUSE OF ACTION
Municipal Liabiiitv- Ratification (43 U.S.C. 8 1983)

34. Plaintiff hereby restates and re~alleges each and every paragraph set
forth above, and hereby incorporates by reference said paragraphs as then gil fully
set forth beiow.

35. l)ei"`endants MONTOYA, RHEAULT, AND DOES l~l(] acted under
color of lavv.

36. 'l`lie acts of Defendauts MONTOYA, RHEAULT, AND DOES l~lG
deprived BARILLAS and FLOR_ES of their particuiar rights under the United
States Constitution.

37. Upon information and beiief, a final policymaker, acting under color
of lavv“, vvho had dual policymaking authority concerning the acts of Defendants
MO.NTOY`A, RHEAULT, AND DOES l»-lO, ratified the actions by Defendants
MONTGYA, RHEAULT, AND DOES l-lO and the bases for them Upon
information and belief, the final policymaker knew of and specifically approved of
the acts by Defendants MONTOYA, RHEAULT, AND DOES 1~10.

38. Upon information and belief, a final policymaker has determined (or
Wiii determine) that the acts of Dei"endants MONTOYA, RHEAULT, AND DGES
i-l.O vv“ere “Within policy.” Upon further information and belief, a final
policymaker has detennined (or will deterniine) that the acts of Defendants
MONTOYA, R.HEAULT, AND DOES l~l() do not vvarrant that any retraining or

disciplinary measures be taken against these individual officers

_g-

 

COM`PI.AENT FOR DAMAGES

 

 

 

 

 

l4

15

16

17

19

29

21

22

23

24

25

26

27

23

 

 

` " ' ease 2raid/losss`e"-"oj`o`-"A§""` ""tjb'éii`riiérii"`i " ii"il`é`d`ii/zs/is ` "E§g`é""§"`6i"`2`6` "`F$a¢jé` `l b"e:s"

39. By reason of the aforementioned acts and ornissions, Plaintiff
FLORES has suffered loss of the iove, coinpanionship, conifoit, care, assistance,
protection, affection, society, moral support, the enjoyment of central relations With
BARILLAS, and his training and guidancel The aforementioned acts and
omissions also caused BARILLAS’ pre-death pain and suffering, loss of
enjoyment of life, and d.eath.

40. Accordingly, Defendants CITY is liable to Piaintiff for compensatory
damages under 42 U.S.C, § 1983.

4l. Plaintiff FLORES brings this claim for survival damages in her
capacity as successor~in~interest to BARiLLAS and in her capacity as an
individual for compensatory damages Plaintiff also seeks attorney’s fees pursuant
to 42 u.s.c. §1933. `

FOURTH CAUSE OF ACTION
Municinal LiabilitV-~ Failure to 'i,`rain (42 U.S.C. § 1983)

42. Plaintiff hereby restates and re~alleges each and every paragraph set
forth above, and hereby incorporates by reference said paragraphs as though fully
set forth below.

35. Defendants MONTOYA, RHEAULT, AND DOBS l~lO acted under
color of iaw.

43. The acts of Defendants MONTOYA, RHEAULT, AND DOES i~lO
deprived BARILLAS and FLORES of their particular rights under the United
States Constitution.

44. The training policies of Defendant Cl'i"'Y Were not adequate to train its
officers to handle the usual and recurring situations Witlr Which they must deal.

45. Dei`endant CITY Was deliberately indifferent to the obvious

consequences of its failure to train its officers adequately

~9-

Comrnsinr sort DAMAGES

 

 

 

 

10

ll

12_

15

16

17

13

20

2l

22

23

24

25

26

27

28

 

 

Case §"i`i"e`-"é"\"/-o§"eé`ei`é`j`"`cj`-"AS"`"`"Boe`[j`rnén`t i l`"F'`i`l"`é"'ol"' l`i i/i`e"/i`s""`l " #`>`a§é i'o"`of`"`é`o` """15`5§`§"`|`"[`5"#`:"`1`6" ` "

46. The failure of Defendant CITY to provide adequate training caused
the deprivation of FLORES and BARIL.LAS’ rights by Dei`endants MONTOYA,
RHEAULT, AND DOES l-lO; that is, Defend.ants’ failure to train is so closely
related to the deprivation of FLORES and BARILLAS’ rights as to be the moving
force that caused the ultimate injury.

47. On information and beiief, CITY failed to train MONTOYA,
RHEAULT, AND DOES 1-10 properly and adequately

48. By reason of the aforementioned acts and omissions, Plaintii`f
FLORES has suffered loss of the love, companionship, comfort, care, assistance,
protection, affection, society, moral su.ppoi't, the enjoyment of sexual 1'e1ations Wi_th
BARILLAS, and his training and guidance Tlie aforementioned acts and
omissions also caused BARILLAS’ pre~death pain and suffering loss of
enjoyment of life, and deatli.

49. Accordingly, Defendant CITY is liable to Plaintiff for ooinpensatoly
damages under 42 U.S.C. § 1983.

5(). Plaintiii` FLORES brings this claim for survival damages in her
capacity as successor-in-interest to BARILLAS and in her capacity as an
individual for compensatory damages Plaintiff also seeks attoniey’s fees pursuant
to 42 U.S.C. §1988.

FIFTH CAUSE OF AC¢}`ION
Mu_nicipa_l Liabilitv w Unconstitutional Custonl er Policv (42 U,_S.C. §§ 1983)

51. Piaintii`f hereby restates and re~alleges each and every paragraph set
forth above, and hereby incozporates by reference said paragraphs as though fully
set foxth below.

52. Defendants MONTOYA, RHEAULT, AND DOHS 1-1() acted under

color of law.

_] {)-

 

OOMPLMNT nos DAMAGES

 

 

 

 

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

53. Defendants MONTOYA, RHEAULT, AND DOES i~lU acted
pursuant to an expressly adopted official policy or a longstanding practice or
custom of the Dei`endant CITY.

54. On information and beliei", Dei"endants MONTOYA, RI-IEAULT,
AND DOES l-lO were not disciplined reprilnanded, retraincd, suspended, or
otherwise penalized in connection With BARILLAS’ death.

55. Det`endants Ci'i"Y, MONTOYA, RHEAULT, AND DOES l»~lt),
together Witli other CITY policymakers and supervisors, maintained inter alia, the

following unconstitutional customs, practices, and poiicies:

(a)
(b)
(C)

(d)

(@)

(1‘)

Case "2`"§1sl"'ci/"ldoo§e`l"°cjc`i,`d§" Documenti "i`=il`é"d 1 171§/1§ `F>a"'g§jé` 11'61"§1) ` "P'é{¢jé"i[)" '#`:`11"` " "

Using excessive force, including excessive deadly force;
Providing inadequate training regarding the use of deadly force;
Ernpioying and retaining as police officers individuals such as
Dcfendants MONTOYA, RHEAULT, AND DOES la l{}, Whorn
Defendant CITY at all times material herein knew or
reasonably should have known bad dangerous propensities for
abusing their authority and for using excessive force;
lnadequately supervising training, controiiing, assigning and
disciplining CITY ofticers, and other pcrsonnei, including
Defendants RAMIREZ and DOE OPFICERS, Wboin Defendant
CITY knew or in the exercise of reasonable care should nave
known had the aforementioned propensities and character traits;
Maintaining grossly inadequate procedures for reporting,
supervising investigating reviewing disciplining and
controlling misconduct by Defendants MONTOY_A,
RHEAULT, AND DOES l-l{};
Failing to adequately discipline CITY police ofticers, including
Dei`endants MONTOYA, RHEAULT, AND }I)OES 1~10, for

_] 1_

C(JM`PLA]`NT FOR DAMA{?ES

 

 

 

 

12

13

14

l5

16

17

19
20
21
22
23
24
15
26
27

28

" "`C`a§é' "2§1s"-c"\}"-`d`o§s`e`-`""cj`c'fl&§ ` ""r")`o`c`uhiéhi"1"` iiil"é"d"`1`1`}§§71§"""Bé{¢jé""i“z` 61 "é`o" ` "`F`i`a§ é `l' 5 1511 ` "

the above~referenced categories of misconduct, including “slaps
on the Wrist,” discipline that is so slight as to be out of
proportion to the magnitude of tlie misconduct, and other
inadequate discipline that is tantamount to encouraging
misconduct

(g) Announcing that unjustified shootings are “Within poiicy,”
including shootings that Were later determined in court to be
unconstitutional ;

(li) Even Where shootings are determined in court to be
unconstitutional, refusing to discipline terminate or retrain tide
officers invoived;

(i) Encouraging, accommodating or facilitating a “blue code of
silence,” “blue shield,” “blue wall,” “biue curtain,” “`blue veil,”
or simply “code oi` siience,” pursuant to Wl:iicil police officers
do not report other officers’ errors, inisconduct, or crimes
Pursuant to this code of siiencc, if questioned about an incident
of misconduct involving another officer, wliiie following title
code, the officer being questioned Wi_ll claim ignorance of the
other officers Wrongdoing.

(j) Maintaining a policy of inaction and an attitude of indifference
towards soaring numbers of poiice shootings, including by
failing to discipiine, retrain, investigate3 tenninate, and
recommend ofiicers for criminal prosecution Who participate in
shootings of unarmed people

56. By reason of the aforementioned acts and omissions, Plaintiff
FLOR_ES has suffered loss of the love, coinpanionsiiip, comfort, care, assistance,
protection, affection, society, moral support, the enjoyment of sexual relations with

ciz.

 

 

 

COMPL.AINT son DAMAGES

 

 

 

 

 

 

ease 2: 1a-cv-0993611§'j CASDocumem 11=11@@11 1123/18 Page13 0120 Page 10#13"

11
12
13
14
' 15
16
17

18

20
21
22
23
24
25
26
27

28

 

 

BARILLAS, and his training and guidance The aforementioned acts and
omissions also caused BARILLAS’ pre~death pain and suffering, loss of
enjoyment of life, and death
57. Defendants CiTY, MONTOYA, RHEAULT, AND DOES l-lD,
together With various other officials, vvhether named or unnamed, had either actual
or constructive knowledge of the deficient policies, practices and customs alleged
in the paragraphs above Despite having knowledge as stated above, these
defendants condoned, tolerated and through actions and inactions thereby ratified
such policies Said defendants also acted vvith deliberate indifference to the
foreseeable effects and consequences of these policies With respect to the
constitutional rights of DECEDENT, i’laintiffs, and other individuals similarly
situated
58. The following are only a few examples of continued misconduct by
officers working for Defendant CETY. These examples demonstrate an
unconstitutional custorn, poiicy, and practice of using deadiy force against
unanned civilians, and ratifying that use of deadly force and/or finding the use of
deadly force to be justified or “Within policy”:
a) Coarrcros v. Cizy ofLos Angeles, case number 2:l l~cv-Ul480-SVW
(SHX). A unanimous jury awarded Mr. Contreras $5,700,000 after
finding that the involved LAPD officers used excessive and
unreasonable force When they shot Mr. Contreras, Who Was unarmed
b} P.C., et ct v. Cirfy OfLos Angclcs, case number CV 07-3413 PLA. A
unanimous jury awarded the plaintiffs $3,215,000 after finding that
the involved LAPD officers’ use of deadly force Was excessive and
unreasonable
c) Navns, et al. v. C‘iry oj'Los Ange!as, et al., case number CV15~09515
SVW (JCX). The City determined that the LAPD officer’s use of

113_

 

O`oMPLArNT ron DAMAGas

 

 

 

 

"ease"§"i"ia¥`c`\`}l"o""o§`s'e-cj'C`-'A"s""""`t§oei]nié'n`i"'i""'"F"ile'd 11/2a/1a Page 14 of 20 nance lD #314

20

RE

22

23

24

25

26

27

28

 

deadly force against Sergio N`avas was excessive and unreasonable
and outside City poiicy. y

d) Mears, et al. v. Cz'¢y ofLos Aageles, er al., case number 2: l$-cv*
08441 -JAK=~AJW. A unanimous jury found Monell liability on the
part of the City for failure to properly train its LAPD ofticers, and
awarded the piaintift`s a total of $5,50(},000 after finding that the
involved ofticers’ use of deadly force Was excessive and
unreasonable -

59. By perpetrating, sanctioning, tolerating and ratifying the outrageous
conduct and other Wrongful acts, M€)NTOYA, RHEAU.LT, AND DOES 1~1{)
acted With intentional, reckless, and callous disregard for the life of BARILLAS
and for BARILLAS and Plain.tift"s constitutional rights Furtberrnore, the poli.cies,
practices and customs implemented maintained and still tolerated by Defenciants
Cl'l`Y, MONTOYA, RHEAUI,,T, AND DOES 1-10 were affirmatively linked to
and Were a significantly iniluential force behind the injuries of BARILLAS and
Plaintift`.

60. Accordingly, Det`endant CITY is liable to Plaintiff for compensatory
damages under 42 U.S.C. § 1983.

61. Plaintit`t` PLORES brings this claim t`or survival damages in her
capacity as successor-in-interest to BARILLAS and in her capacity as an
individual ~for compensatory damages Plaintift` also seeks attorney’s fees pursuant
to 42 U.S.C. §1988.

SIX'I`H CLAIM F()R RELIEF
Battery - Wrongfgl Dea§Ll

62. Plaintift` hereby restates and re-a]ieges each and every paragraph set
forth aboyc, and hereby incorporates by reference said paragraphs as though fully
set forth below.

_14-

 

 

 

CoMFLAlNT Foa DAMAGES

 

 

 

 

11

12

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

63. MONTOYA, RHEAULT, .AND DOES 1-10 vvhile AC’Z`ING Within
the course and scope of their employment as LAPD ofticers, intentionally shot
BARILLAS multiple times and used unreasonable and excessive force against him.
MONTOYA, RHEAULT, AND DOES 1»10 had no legal justification for using
force against BARILLAS, and their uses offeree Whiie carrying out their duties as
LAPD officers were unreasonable and non~privileged.

64. As a result oftbe actions of MONTOYA, RHEAULT, ANI) DOES l-
lO, BARILLAS died. Tlie unreasonable and excessive force also caused Plaintif`t`
FLORES to suffer the loss of BARILLAS’ love, companionship, comfort, care,
assistance, protection, affection, society, moral support, the enjoyment of sexual
relations With BARILLAS, and his training and guidance

65 . CITY is vicariously liable for then Wrongful acts of MONTOYA,
RHEAULT, AND DOES l-lO' pursuant to section 815.2(a) of the C`alit"ornia
Government Code, vvhich provides that a public entity is liable for the injuries
caused by its employees Within the scope of the employment if the employees act
Would subject him or her to liability

66. The conduct of`MON’i`OYA, RHEAULT, AND DOES 1~10 vvas

malicious Wanton, oppressive and accomplished With a conscious disregard for

` the rights ot` FLORES and BARILLAS, entitling FLORES to an award of

exemplary and punitive damages as to Det"endants MONTOYA, RHEAULT, AND
DOES l.-lO.

67. Plaintifi` FLORE'S brings this claim for survival damages in her
capacity as successor~in~interest to BAR_ILLAS and in her capacity as an
individual for vvrongf`ul death damages Plaintifi" also seeks attorney’s fees under
this claim pursuant to Cal. Civ. Code § 1021.5.

..15..

 

COMPLA [NT FO R DAMAGES

 

" base azie-c'\}l`o“ss§e-cj`C`-AS'""`t`)`éénrn`éiii`i"""l¥i`l`"éd"i`i"/é§/i§"`""Fi`@i§é""ié"éf"§`o` l`"F>Zigi§""l"o'n';i'a "

 

 

 

 

 

10

ll

12

14

15

16

17

13

19

20

21

22

23

24

25

26

2’?

28

 

 

SEVIBNT]EI CLAIM FOR RELIEF
§_§gl_i_gence » Wroggful Death

68. Plaintiff hereby restates and re~alieges each and eveiy paragraph set
forth above, and hereby incorporates by reference said paragraphs as though fully
set forth below

69. Police ofticers, including Det`endants, have a duty to use reasonable
care to prevent harm or injury to othersl This duty includes using appropriate
tactics, giving appropriate commands, giving Warnings, and not using any force
unless necessary, using iess than lethal options, and only using deadly force as a
last resort

70. Defenda:nts MONTOYA, RHEAULT, AND DOES 1-10 breached
this duty of care Upon infonnation and beliei`, the actions and inactions ot` l
Def`endants MONTOYA, RHEAULT, AND DOES i-lO vvere negligent and
reckless, including but not limited to:

(a) the failure to properly and adequately assess the need and
manner in vvhich to detain, arrest, and use force or deadly force
against BARILLAS;

(b) the negligent tactics and handling of the Situation With
BARILLAS, including pre~shooting negligence;

(c) the negligent manner of the detention, arrest, and use of force,
including deadly force, against BARILLAS;

(d) the failure to provide prompt medical care to BARILLAS;

(e) the failure to properly train and supervise einployees, both
protessional and non-professionai, including MGNTOYA,
RI~§[EAULT, AND DGES l-l{);

ug§t

COMPMMNTFORDAMAGES

 

 

 

 

Case`2:18-cv-09936-CJC-AS‘ Document 1 Filed 11/28/1§"""'i§a§j"é'"`ir"biméoPagelD#l?

10

ll

12

13

14

15

16

1'7

13

19

20

21

22

23

24

25

26

27

28

(f) the failure to ensure that adequate numbers of employees Witii
appropriate education and training were available to meet the
needs of and protect the rights of BA§RILLAS;

(g) the negligent handling of evidence and Witnesses; and

(h)the negligent communication of information during the incident.

71. As a direct and proximate result of Defendants’ conduct as alleged
above, and other undiscovered negligent conduct, BARILLAS Was caused to suffer
severe pain and suffering and ultimately died. Also as a direct and proximate
result of Defendants’ conduct as alleged above, Plaintiff FLO]R,ES suffered
emotional distress and mental anguish Plaintiff FLORES also have been deprived
of the life»“long love, companionship, coinfort, care, assistance protection,
affection, society, moral support, the enjoyment of sexual relations With
BARILLAS, and his training and guidance

72. CITY is vicariously liable for the Wrongful acts of Defendants
MONTOYA, RHEAULT, AND DOES 1-10 pursuant to section 815.2(a) of the
California Governnicnt Code, Which provides that a public entity is liable for the
injuries caused by its employees Within the scope of the employment if the
cinployee’s act Would subject him or her to liability

73. Plaintiff FLORES brings this claim for survival damages in her
capacity as suecessor-in-interest to BARILLAS and in her capacity as an
individual for wrongful death damages Piaintiff also seeks attorney’s fees under
this clairn pursuant to Cal. Civ. Code§ 1021.5.

ELEVENTH CLAIM FOR RELIL§MFM
(V`ioiation of Cal. Civil Code § 52.1]

74. Plaintiff hereby restates and re~alleges each and every paragraph set
forth above, and hereby incorporates by reference said paragraphs as though fully
set forth below.

.17,

 

 

 

COMPLAINT FOR DAMAGES

 

 

 

 

19

ll

12

14

15

36

19

20

21

22

23

24

25

26

27

28

 

 

' ease 2:ie-cv-0993'o'-CJC-AS Doe`umem 1 Filed 11/23/18 Page 13 of 20 F>ag`e' lD #:'ie"""""`

75. California Civii Code, Section 52.1 (the Bane Act), prohibits any
person from using violent acts or threatening to commit violent acts in retaliation
against another person for exercising that person’s constitutional rights Under the
Bane Act, the use of excessive force by a police officer in violation of a person’s
rights is an act of violence that satisfies the requisite showing ofthreats,
intiinidation, or coercion

7 6. On information and belief, l\/IONTOYA, RHEAULT, AND DOES ft~
iU, inclusive, While Working for the CITY and acting within the course and scope
of their employment, specifically intended to conu:nit acts of violence against
BARI`LLAS, Wben they tired multiple gunshots at BARlLLAS, striking
BARILLAS nine times, Witbout Warning and When they Were undercover and in
unmarked v'eliicles, and When BARILLAS Was u.narined, Was not about to commit
or in the process of committing any violent crime, bad not threatened anyone, had
not harmed anyone Was complying Witli cominands, was in the process of
surrendering, When BARILLAS was outnuiubered by LAPD officers, and When
there Were alternative methods to take BARILLAS into custody other than by
shooting hint dead

77. The conduct of Defendants Was a substantial factor in causing
BARILLAS’ death and FLORES’ harm, loss, injuries, and damages

78. CITY is vicariously liable for the wrongful acts of Defendants
MONTOYA, RHEAULT, AND_ D(}ES l-ltl, inclusive, pursuant to section
815.2(21) of the California Government Code, Whicll provides that a public entity is
liable for the injuries caused by its employees Within the scope of the employment
if the employees act Woulcl subject him or her to liabilityl

79. The conduct of Defcndants Was inaiicious, Wanton, oppressive, and
accomplished With a conscious disregard for BARILLAS’ and FLORE.S’ ri ghts,

' -18~

 

COMPL.A[NT POR DAM`AGES

 

 

 

10

ll

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

 

 

' ""'Case 2:le-cv-oooso-CJCL'A"§" Do`cumem 1 l=il"oo ii/és`hsmnations`o`t""§"d""""ii§§é""`|`b`#':`19`"""`

justifying an award of exemplary and punitive damages as to Deteli.dants
MONTOYA, RHEAULT, AND DOES i~l(l.

8().

Plaintiff FLORES brings this claim for survival damages in her

capacity as successor-in-interest to BARILLAS. Plaintifi` also seeks attorney’s
fees under this claim pursuant to the Cal. Civ. Code § 52.1(h) and Cal. Code Civ.
Proc. §1021.5.

PRAYER FOR RELIEF

WHEREFORE, .Piaintiffs pray for judgment as follows:

l.
2.
3.

For survival damages according to proof at trial;

For Wrongful death damages, according to proof at trial;

For an award of interest, including prejudgment interest, at the legal
rate;

For costs of suit;

, For reasonable attorney fees as provided by law, including but not

limited to statutory fees under 42 U.S.C. §1988, Cal. Civ. Code
§§52.1(11), and Cal. Code Civ. Proc. §1021.5;

For punitive damages against the non~municipality individual
defendants; and

For such other and further relief as the court may deem jnst, proper,

and appropriate

Dated: Novernber 28, 2015 THE LAW OFFICES OF DALE K. GALIPO

THE LAW OFFICES ()F TORRES~SIEGRIST

 

 

Melanie T. Partovv
David G. Torres-Siegrist

-19.

COMPLM`NT FOR DAM AG}_`:S

 

 

 

 

 

18

19

20

21

22

23

24

25

26

27

28

 

 

CaseziecvooosochAs Documemi`°"#`i"l"é`d`i`i/é`s"/`ié""` "t">`é{§§*§o "E>`i`"§`d"""""i>`ag`j'§ 1b also '

DEMAND FOR JURY TRIAL
Plaintiti` A.RACELI FLORE_S hereby demands a trial by jnry.

Dated: Novelnber 28, 2018 THE LAW OFFICES OFDALB K. GA,LIPO
THE LAW OY`FICES OF TORBES»SIEGRIST

By~ _)Lfir\- i" l

- .i l n '
Dale K. Cralipo
l\/lelanie T. Partow
David G. Ton'es-Siegrist

            

.2(]_

COMP¥_A!N']` FOR DAMAGES

 

 

